DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 11/08/2021. As directed by the amendment, claims 26, 29, 31-32, 36-37, 43, and 46 were amended, claims 1-25, 33-34 and 41-42 were cancelled, and new claims 47-49 were added. Thus, claims 26-32, 35-40 and 43-49 are presently pending in this application.
Claims 26-32, 35-40 and 43-49 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Michael Piscitelli on 2/22/2022. 

The application has been amended as follows:

In Claim 26, line 4, the limitation “can be” has been changed to --is configured to be--. 

In claim 26, lines 6-7, the limitation “a mouthpiece cover configured to make a dose of medication available to the flow pathway of the mouthpiece when the mouthpiece cover is moved to expose the mouthpiece” has been changed to --a mouthpiece cover configured to release a dose of the medication such that the dose is available to the flow pathway for user inhalation as the mouthpiece cover is moved to expose the mouthpiece--. 

In claim 26, line 15, the limitation “a mouthpiece cover” has been changed to --the mouthpiece cover. 



In claim 29, line 2, the limitation “a dose of medication” has been changed to --a dose of the medication--.

In claim 31, lines 2-3, the limitation “a mouthpiece cover” has been changed to --the mouthpiece cover--. 

In claim 35, line 6, the limitation “the inhalation device” has been changed to --the inhaler--. 

In claim 36, lines 7-8, the limitation “delivering a dose of medication from the medicament reservoir and expose the mouthpiece” has been changed to --releasing a dose of the medication from the medicament reservoir such that the dose is available to a flow pathway of the inhaler as the mouthpiece cover is moved to expose the mouthpiece--.

In claim 36, line 11, the limitation “a flow pathway” has been changed to --the flow pathway--. 



In claim 37, line 4, the limitation “the predetermined threshold” has been changed to --the threshold--. 

In claim 43, line 6, the limitation “can be” has been changed to --is configured to be--.

In claim 43, lines 6-7, the limitation “user; an” has been changed to --user; a mouthpiece cover configured to release a dose of the medication such that the dose is available to the flow pathway for user inhalation as the mouthpiece cover is moved to expose the mouthpiece; an--.

In claim 43, line 19, the limitation “a mouthpiece cover” has been changed to --the mouthpiece cover--. 

In claim 45, line 3, the limitation “the inhalation device” has been changed to --the inhaler--. 

In claim 47, line 3, the limitation “a dose of medication” has been changed to --a dose of the medication--.



In claim 48, line 2, the limitation “doses of medication” has been changed to --doses of the medication--. 

In claim 49, line 2, the limitation “a number” has been changed to --the number--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Biswas et al (US 2016/0144141 A1), Hadash (US 2015/0273165 A1), Gormack (WO2017/051389), Morrison (2016/0354562) and O’Leary (2002/0078949) do not specifically disclose the claimed apparatus and method as presented in the claims 26-32, 35-40 and 43-49. 
Regarding claim 26, Biswas discloses an inhaler for delivering medication to a user (see Figure 3: 18, inhaler), the inhaler (18) comprising: a mouthpiece (see annotated Figure 3 above, paragraph 0065) including a flow pathway (air passage created in vent 3, cap 1, inhaler 18, and mouth setup; [0060], lines 10-12) through which a dose of the medication can be delivered from the reservoir to the user (medication would inhaled through the mouthpiece; [0029], lines 10-11); an air vent (3, vent) coupled to the flow pathway, wherein the air vent (3) is configured to provide a flow of air from the exterior of the inhaler to the flow pathway (vent allows for airflow through the inhaler during inhalation and exhalation; [0060], lines 8-10); and an electronics module (1, 

Gormack teaches a mouthpiece cover (7, fig. 4), a mouthpiece (6, fig. 4), and a controller configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause a communication circuit to transmit the mouthpiece cover opening event to an external device (see paragraphs 0059-0065, Gormack discloses that the controller transmit information remotely regarding errors indicating that the mouthpiece cover has not been removed during an accidental dispensing action, and Gormack further discloses in paragraph 0067 that the controller would log and report to the adherence monitor when a proper dose has been administered, this would include a “cap off” event, paragraph 0087, Gormack discloses that the adherence monitor and/or ECM may be provided with a wireless transmitter so that the data can be transmitted to an external device). 
O’Leary teaches an inhaler having a mouthpiece cover (26, see figs. 1-10) that is configured release a dose of medicament into a flow pathway as the mouthpiece cover open to expose the mouthpiece (see paragraph 0060 and full disclosure). 
However, Biswas, Hadash, Gormack and O’Leary fail to disclose the combination of the claimed structures, electronic modules, and an inhaler with a mouthpiece cover configured to release a dose of medication such that the dose is available to the flow pathway (this limitation is interpreted as a medicament is released within the inhalation device waiting for a user to inhale the dose) for user inhalation as the mouthpiece cover is moved to expose the mouthpiece. Therefore, to modify Biswas, Hadash, Gormack 
Regarding claim 36, Biswas discloses a method for detecting a usage condition of an inhaler for delivering medication using a device (18, inhaler) that comprises a mouthpiece (see annotated Biswas Figure 3 above, paragraph 0065), an air vent (3, air vent), medicament (inhaler medication; [0066], line 2), a controller (10, microcontroller), memory (14, onboard storage), a sensor (8, pressure sensor), and a communication circuit (11, wireless chipset), the method comprising: measuring a change in pressure within the inhaler resulting from an inhalation from the mouthpiece (pressure sensor quantify the airflow and volume through the inhaler body, which is representative of the inhalation and expiration; [0065], lines 15-18), wherein the inhalation causes a flow of air to travel along a flow pathway of the inhaler between the mouthpiece and the air vent (when inhaling, air travels through the vent into the inhaler; [0065], lines 7-10); determining an airflow rate through the flow pathway based on the change of pressure within the inhaler (the measured pressure differential between the pressure sensor and the vent is used to measure the air flowing through the inhaler body, and this corresponds to an air flow rate through the inhaler body; [0065], lines 1-6 and 16-18); generating an inhalation event based on the airflow rate exceeding a threshold (Biswas discloses in paragraphs 0025-0026 and 0077 that the controller calculate an air flow rate through the cap based on the detected air pressure and to store the calculated air flow rate in the storage device, see paragraph 0076, Biswas discloses that the controller would provide a feedback that the user is still breathing through the inhaler when the flow rate (inhalation volume/time) exceeds a threshold, see threshold at S16, wherein if 
Gormack teaches a mouthpiece cover (7, fig. 4), a mouthpiece (6, fig. 4), and a controller configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause a communication circuit to transmit the mouthpiece cover opening event to an external device (see paragraphs 0059-0065, Gormack discloses that the controller transmit information remotely regarding errors indicating that the mouthpiece cover has not been removed during an accidental dispensing action, and Gormack further discloses in paragraph 0067 that the controller would log and report to the adherence monitor when a proper dose has been administered, this would include a “cap off” event, paragraph 0087, Gormack discloses that the adherence monitor and/or ECM may be provided with a wireless transmitter so that the data can be transmitted to an external device).
O’Leary teaches an inhaler having a mouthpiece cover (26, see figs. 1-10) that is configured release a dose of medicament into a flow pathway as the mouthpiece cover open to expose the mouthpiece (see paragraph 0060 and full disclosure). 
However, Biswas, Gormack and O’Leary fail to disclose the combination of the claimed structures, controller, and an inhaler with a mouthpiece cover configured to 
Regarding claim 43, Biswas discloses a system for detecting a usage condition of an inhaler for delivering medication, the system comprising: an inhaler (18) comprising: a mouthpiece (see annotated Figure 3 above, paragraph 0065) including a flow pathway through which a dose of medication can be delivered to a user (air passage created in vent 3, cap 1, inhaler 18, and mouth setup; [0060], lines 10-12); an air vent (3) coupled to the flow pathway, wherein the air vent (3) is configured to facilitate a flow of air from the exterior of the inhaler to the flow pathway (vent allows for airflow through the inhaler during inhalation and exhalation; [0060], lines 8-10); and an electronics module (1, electronic cap) comprising a controller (10, microcontroller), a pressure sensor (8, pressure sensor), and a communications circuit (11, wireless chipset); wherein the pressure sensor (8) is configured to measure a change in pressure within the inhaler resulting from an inhalation from the mouthpiece (pressure sensor quantify the airflow and volume through the inhaler body, which is representative of the inhalation and expiration; [0065], lines 15-18); and wherein the controller (10) is configured to receive pressure measurement data from the pressure sensor and determining an air flow rate through the flow pathway based on the pressure measurement (microcontroller communicates with the sensors to 

Morrison teaches generating a good inhalation event when the peak flow rate is between a lower and upper threshold, and generated an excessive inhalation event when the peak flow rate is above the upper threshold (see paragraph 0053, Morrison discloses that when the flow rate is greater than a target flow rate window, red color is provided, wherein the signal sent to the red light is an excessive inhalation event, furthermore, as best understood, the flow rate exceeding a flow rate window is considered as a peak flow rate, since relatively, it is a higher flow rate, Morrison further discloses that the lighting device may display a first color of light green if the inhalation flow is within an acceptable range). 
O’Leary teaches an inhaler having a mouthpiece cover (26, see figs. 1-10) that is configured release a dose of medicament into a flow pathway as the mouthpiece cover open to expose the mouthpiece (see paragraph 0060 and full disclosure). 
However, Biswas, Hadash, Morrison and O’Leary fail to disclose the combination of the claimed structures, electronics module, and an inhaler with a mouthpiece cover configured to release a dose of medication such that the dose is available to the flow pathway (this limitation is interpreted as a medicament is released within the inhalation device waiting for a user to inhale the dose) for user inhalation as the mouthpiece cover is moved to expose the mouthpiece. Therefore, to modify Biswas, Hadash, Morrison and O’Leary to arrive at the claimed invention would be based upon improper hindsight reasoning. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bacon (2004/0069301) is cited to show an inhaler having a cover for waking up a counter. 
Fuchs (2002/0079326) is cited to show a dispenser comprising a cap and a switch for recognizing the cap’s position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785